Citation Nr: 0908668	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction 
as secondary to service connected cervical spine disability. 

2. Entitlement to service connection for major depressive 
disorder as secondary to service connected cervical spine 
disability. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The Veteran had active duty service from May 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. Erectile dysfunction was not aggravated or incurred during 
or as a result of active service, nor of any service-
connected disorder. 

2. Major depressive disorder was not aggravated or incurred 
during or as a result of active service, nor of any service-
connected disorder. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for erectile dysfunction have not been met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2. The criteria for the establishment of service connection 
for major depressive disorder have not been met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2005 and 
September 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The 
Board finds notification error non-prejudicial since his 
service connection claims are denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. The Veteran was afforded VA 
examinations for his claimed disabilities. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The Veteran claims service connection for erectile 
dysfunction and major depressive disorder, both as secondary 
to his service connected cervical spine disability. The Board 
finds the preponderance of the evidence is against the 
claims, and they will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran does not contend that he experienced erectile 
dysfunction or major depressive disorder during active 
service. Service treatment records do not reflect any 
complaints or treatment for either claimed disability. 

Through various written statements, the Veteran contends that 
his erectile dysfunction and major depressive disorder are 
related to his service connected cervical spine disability. 
The Veteran reported being in severe pain due to his cervical 
disability. Due to the pain, he began experiencing 
depression. Regarding erectile dysfunction, the Veteran could 
not recall date of the onset, but attributes it to his 
service connected cervical spine disability. 

VA treatment records from 2004 through 2006 show complaints 
and treatment for depression and erectile dysfunction. Of 
note, VA treatment records do not reflect a diagnosis of 
major depressive disorder.

Private medical records, dated April 2001, show that the 
examiner initially diagnosed major depression. However, a 
July 2001 modification to the diagnosis changed the major 
depression diagnosis to an adjustment disorder, depressed 
moderate. 

More recently, in January 2008, the Veteran underwent a VA 
genitourinary examination and a VA mental disorder 
examination. Both examinations were accompanied by a review 
of the claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The VA genitourinary examination report showed that examiner 
elicited the Veteran's present complaints, reviewed the 
claims file, and physically examined the Veteran. The 
examiner diagnosed erectile dysfunction. She opined that it 
is highly unlikely erectile dysfunction is related to the 
service connected cervical spine disability since the nerves 
in the spine are unrelated. 

The VA mental disorder examination report reflected a 
thorough interview with the Veteran. The examiner declined to 
diagnosis major depressive disorder as secondary to cervical 
spine disability. She cited that there was not sufficient 
evidence to support a major depressive disorder diagnosis 
besides the Veteran's comment that he is depressed.  
In his notice of disagreement, the Veteran reported that a VA 
treating nurse-practitioner has linked his claimed disorders 
to a cervical spine disorder. However, VA medical records 
from the facility in question do not reflect such linkage, 
and instead show continued treatment for the disabilities. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Apart from the lack of support for the Veteran's contention, 
as is noted above, the Veteran has had comprehensive VA 
examinations conducted with a view towards ascertaining 
whether either disorder was caused or aggravated by the 
presently service-connected spinal disorder. These 
examinations rule out such a connection. 
 
There is no competent medical evidence relating erectile 
dysfunction or any depressive disorder to either the 
Veteran's service connected cervical spine disability or 
active service. It is well-established that laypersons, such 
as the Veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). Competent medical evidence is required to 
establish an etiology of any disability. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Without competent medical 
evidence relating erectile dysfunction or major depressive 
disorder to either a service connected cervical spine 
disability or an incident of active service, the claims are 
denied.  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for erectile dysfunction is denied.

Service connection for major depressive disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


